Name: Commission Regulation (EEC) No 2902/90 of 5 October 1990 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 277/12 Official Journal of the European Communities 9 . 10 . 90 COMMISSION REGULATION (EEC) No 2902/90 of 5 October 1990 on die supply of various lots of white sugar as food aid food aid (4) ; whereas it is necessary to ' specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1 930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 1 1 380 tonnes of sugar ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community Article 1 Sugar shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (J) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 9 . 10. 90 Official Journal of the European Communities No L 277/ 13 ANNEX I LOT A 1 . Operation Nos ('): 618  623/90 2. Programme : 1990 3. Recipient (l2) : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient P): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Mozambique 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (J) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 1 964 tonnes 9. Number of lots : one (in six parts) ; see Annex II 10 . Packaging and marking (4): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high): see Annex II 11 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1.7. 1981 , p. 4) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of die warehouse and, if appropriate, port of landing :  17. Period for marking the goods available at die port of shipment stage : 10  30. 11 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 23. 10. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for , the submission of tenders : 6. 11 . 1990 at 12 noon (b) period for making the goods available at the port of shipment : 24. 11 .  14. 12. 1990 (c) deadline for the supply :  22. Amount of die tendering security : ECU 1 5 per tonne 23. Amount of die delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : periodic refund applicable to white sugar on 27. 9 . 1990, fixed by Commission Regulation (EEC) No 2756/90 (OJ No L 264, 27. 9. 1990, p. 48) No L 277/ 14 Official Journal of the European Communities ' 9 . 10. 90 LOT B 1 . Operation Nos ('): 629  633/90 2. Programme : 1990 3. Recipient (l2) : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient Q : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (J) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12) 8 . Total quantity : 3 036 tonnes 9 . Number of lots : one (in five parts) ; see Annex II 10 . Packaging and marking (  *) (*) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high): see Annex II 1 1 . Method of mobilization f) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph^ Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 10  30. 11 . 1990 18. Deadline for die supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 23. 10. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6. 11 . 1990 at 12 noon (b) period for making the goods available at the port of shipment : 24. 11 .  14. 12. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by die successful tenderer (') : periodic refund applicable to white sugar on 27. 9 . 1990, fixed by Commission Regulation (EEC) No 2756/90 (OJ No L 264, 27. 9. 1990, p. 48) 9 . 10. 90 Official Journal of the European Communities No L 277/15 LOTS C, D, E, F and G 1 . Operation Nos ('): 340 and 341 /90, and 343 to 345/90 2. Programme : 1990 3. Recipient C 2) : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna (telex 135310 UNRWA A) 4. Representative of the recipient (2) :  C and D : Latakia Port : UNRWA Field Supply and Transport Officer, Syrian Arab Republic PO Box 4313, Damascus, Syrian Arab Republic  E : Aqaba Port : UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan  F and G : Ashdod Port : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel 5 . Place or country of destination : C : Lebanon ; D : Syrian Arab Republic ; E : Jordan ; F and G : Israel 6 . Product to be mobilized : white sugar 7 . Characteristics and quality of the goods (J) (*) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity 2 118 tonnes 9 . Number of lots : five (C : 426 tonnes ; D : 254 tonnes ; E : 435 tonnes ; F : 408 tonnes ; G : 595 tonnes) 10 . Packaging and marking (4): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms (in 20-foot containers 'FCL/LCL shipper's count-load and stowage*) (10) (") Marking on bags (at least 5 cm high) :  C : 'ACTION No 343/90 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA TO PALESTINE REFUGEES / LATAKIA FOR LEBANON'  D : 'ACTION No 344/90 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA TO PALESTINE REFUGEES / LATAKIA'  E : 'ACTION No 345/90 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA TO PALESTINE REFUGEES / AQABA'  F : 'ACTION No 341 /90 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA TO PALESTINE REFUGEES / ASHDOD'  G : 'ACTION No 340/90 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA TO PALESTINE REFUGEES / ASHDOD' 1 1 . Method of mobilization 0 : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : C and D : Latakia ; E : Aqaba with option for Latakia (Syria) ; F and G : Ashdod 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  30. 11 . 1990 18 . Deadline for the supply : 22. 12. 1990 19 . Procedure for determining the costs of supply : invitation to tender No L 277/ 16 9. 10. 90Official Journal of the European Communities 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 23 . 10. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission ' of tenders : 6 . 11 . 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 11 .  14. 12. 1990 (c) deadline for the supply : 5. 1 . 1991 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : H Bureau de I aide alimentaire, Ã l'attention ' de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (') : periodic refund applicable to white sugar on 27. 9. 1990, fixed by Commission Regulation (EEC) No 2756/90 (OJ No L 264, 27. 9 . 1990, p. 48) 9. 10. 90 Official Journal of the European Communities No L 277/17 LOTS H, I and K 1 . Operation Nos ('): see Annex II 2. Programme : 1989 : 644 tonnes ; 1990 : 588 tonnes 3. Recipient (,2) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (J) (l3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12) 8 . Total quantity : 1 232 tonnes 9. Number of lots : three (H : 523 tonnes ; 1 : 93 tonnes ; K : 616 tonnes) 10. Packaging and marking (4): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms. Lot H (")(15) Marking on bags at least 5 cm high : see Annex II 1 1 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of die warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 - 30. 11 . 1990 18 . Deadline for the supply :  19. Procedure for determining die costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of die period allowed for submission of tenders : 23 . 10. 1990 at 12 noon t 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6. 11 . 1990 at 12 noon (b) period for making the goods available at the port of shipment : 24. 11 . - 14. 12. 1990 (c) deadline for the supply :  22. Amount of die tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Is) Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 o 25. Refund payable on request by the successful tenderer (') : periodic refund applicable to white sugar on 27. 9. 1990, fixed by Commission Regulation (EEC) No 2756/90 (OJ No L 264, 27, 9. 1990, p. 48) No L 277/18 Official Journal of the European Communities 9. 10 . 90 LOT L 1 . Operation No ('): 187/90 2. Programme : 1990 3 . Recipient (,2) : (Mr GaudÃ ©) UNHCR, Case PÃ ³stale 2500, CH-121 1 Geneva 2 Depot ; tel . 739 84 80, telex 412404 UNHCR CH 4. Representative of die recipient (2) : Croissant Rouge Algerien,,15 bis, Boulevard Mohamed V, Alger ; telex 52914 5. Place or country of destination : Algeria 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (  ') : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 250 tonnes 9. Number of lots : one 10. Packaging and marking (^): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kilograms Marking on bags (at least 5 cm high) : ¢ACTION N0 187/90 / SUCRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / PROGRAMME DU H.C.R. EN FAVEUR DES RÃ FUGIÃ S EN ALGÃ RIE' 1 1 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Arzew 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  30. 11 . 1990 18 . Deadline for the supply : 22. 12. 1990 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 23. 10 . 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6 . 11 . 1 990 at 1 2 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 11 .  14. 12. 1990 (c) deadline for the supply : 5 . 1 . 1991 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders P): Bureau de laide alimentaire, Ã " l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (') : periodic refund applicable to white sugar on 27. 9. 1990, fixed by Commission Regulation (EEC) No 2756/90 (OJ No L 264, 27. 9 . 1990, p. 48) 9. 10. 90 Official Journal of the European Communities No L 277/19 LOT M 1 . Operation No ('): 195/90 2. Programme : 1990 3. Recipient (12) : (Mr Gaude) UNHCR, Case Postale 2500, CH-121 1 GenÃ ¨ve, 2 Depot ; tel. 739 84 80, telex 412404 UNHCR CH 4. Representative of die recipient (*) : The Representative UNCHR Branch Office in Mozambique, PO Box 1198, Avenida dos Presidentes n? 33, Maputo ; telex 6573 HICOM MO, tel. 0 02 58 /49 02 42 5. Place or country of destination : Mozambique 6. Product to be mobilized : white sugar 7. Characteristics and quality of die goods (J) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12) 8 . Total quantity : 30 tonnes 9. Number of lots : one 10. Packaging and marking (4): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 42Q g, net capacity 50 kilograms Marking on bags (at least 5 cm high) : ¢ACÃ Ã O N? 195/90 / AÃ Ã CAR / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA PARA O PRAGRAMA DE ASSISTÃ NCIA DE UNHCR / PARA OS REFUGIADOS EM MOÃ AM ­ BIQUE / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / BEIRA' 11 . Method of mobilization 0 : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at port of landing  landed 1 3. Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing : Beira 1 6. Address of die warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 10  30. 11 . 1990 18. Deadline for the supply : 22. 12. 1990 1 9 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 23. 10. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6. 11 . 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 11 .  14. 12. 1990 (c) deadline for the supply : 5. 1 . 1991 22. Amount of die tendering security : ECU 15 per tonne 23. Amount of die delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : periodic refund applicable to white sugar on 27. 9. 1990, fixed by Commission Regulation (EEC) No 2756/90 (OJ No L 264, 27. 9. 1990, p. 48) No L 277/20 Official Journal of the European Communities 9. 10. 90 LOT N 1 . Operation No ('): 199/90 2. Programme : 1990 3. Recipient (") : (Mr GaudÃ ©) UNHCR, Case Postale 2500, CH-121 1 GenÃ ¨ve, 2 Depot ; tel. 739 84 80, telex 412404 UNHCR CH 4. Representative of the recipient (2) : The Representative UNCHR Branch Office in Sudan, Cemetery Road, Opposite SL No 1 , Dium East Khartoum, PO Box 2560 ; telex 22431 HCR SD 5. Place or country of destination : Sudan 6. Product to be mobilized : white sugar 7. Characteristics and quality of die goods (') : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 500 tonnes y 9. Number of lots : one 10. Packaging and marking (*) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kilograms Marking on bags (at least 5 cm high) : 'ACTION No 199/90 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNCHR PROGRAMME FOR REFUGEES IN THE SUDAN' 1 1 . Method of mobilization f) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1.7. 1981 , p. 4) 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Port Sudan 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 10  30. II . 1990 18 . Deadline for the supply : 22. 12. 1990 1 9 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 23. 10. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6. 11 . 1990, at 12 noon v (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 11 .  14. 12 . 1990 (c) deadline for the supply : 5. 1 . 1991 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by die successful tenderer (') : periodic refund applicable to white sugar on 27. 9 . 1990, fixed by Commission Regulation (EEC) No 2756/90 (OJ No L 264, 27. 9. 1990, p. 48) 9. 10. 90 Official Journal of the European Communities No L 277/21 LOT O 1 . Operation No (  ) : 1 94/90 2. Programme : 1990 3. Recipient C1) : (Mr GaudÃ ©) UNHCR, Case Postale 2500, CH-1211 GenÃ ¨ve, 2 Depot ; tel. 739 84 80, telex 412404 UNHCR CH 4. Representative of the recipient (2) : The Representative UNCHR Branch Office in Malawi, Lingadzi House, Robert Mugabe Cresent, PO Box 30230, City Centre, Lilongwe 3 ; telex 44140 HCRMLW MI, tel . 0 02 65 / 73 42 21 / 73 46 98 / 73 47 06 5. Place or country of destination : Malawi 6. Product to be mobilized : white sugar 7 . Characteristics and quality of the goods (J) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12) 8 . Total quantity : 2 250 tonnes 9 . Number of lots : one (in two parts : 01 : 1 350 tonnes ; 02 : 900 tonnes) 10 . Packaging and marking (*): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kilograms Marking on bags (at least 5 cm high): 'ACTION No 194/90 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR PROGRAMME FOR REFUGEES IN MALAWI' 1 1 . Method of mobilization (7) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : 01 : UNHCR c/o Casalee Cargo, Kidney Cresent, Blantyre 02 : UNHCR c/o Casalee Cargo, Kanengo, Lilongwe 17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 10  30. 11 . 1990 18 . Deadline for the supply : 10. 1 . 1991 1 9 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of die period allowed for submission of tenders : 23. 10 . 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6. 11 . 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 11 .  14. 12. 1990 (c) deadline for the supply : 24. 1 . 1991 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of die delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders Is) : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (') : periodic refund applicable to white sugar on 27. 9. 1990, fixed by Commission Regulation (EEC) No 2756/90 (OJ No L 264, 27. 9 . 1990, p. 48) No L 277/22 Official Journal of the European Communities 9. 10. 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Commisson delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7 . 9 . 1985, p. 4. (J) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. (*) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (') Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of these Annexes. (*) The rule provided at the second indent of Article 18 (2) (a) Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (') Manufacturing and expiration dates must be printed on each individual bag. O Lots C and D, and lot E (option for Latakia) : The phytosanitary certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including a statement that consular fees and charges have been paid. ( I0) The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod/ Latakia/Aqaba, container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detentions) in excess of the said 1 5 days as detailed above will be born by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. (") Lots F and G  Ashdod : Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net ; not more than 50 containers are to be shipped on any vessel . (u) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (") Radiation certificate must be issued by official authorities and be legalized for Egypt and Sudan . (H) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. (") The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. 9 . 10 . 90 Official Journal of the European Communities No L 277/23 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 1 964 Al : 224 WFP MoÃ §ambique AcÃ §Ã £o n? 618/90 / MoÃ §ambique 0416400 / AÃ §Ã ºcar / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Maputo A2 : 570 AcÃ §Ã £o n? 619/90 / MoÃ §ambique 0416400 / AÃ §Ã ºcar / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Maputo A3 : 81 AcÃ §Ã £o n? 620/90 / MoÃ §ambique 0416400 i AÃ §Ã ºcar / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Maputo A4 : 567 / AcÃ §Ã £o n? 621 /90 / MoÃ §ambique 0416400 / AÃ §Ã ºcar / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Maputo A5 : 86 AcÃ §Ã £o n? 622/90 / MoÃ §ambique 0416400 / AÃ §Ã ºcar / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Maputo A6 : 436 AcÃ §Ã £o n? 623/90 / MoÃ §ambique 0416400 / AÃ §Ã ºcar / Donativo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Beira B 3 036 BI : 346 WFP Sudan Action No 629/90 / Sudan / 0416800 / Suga. / Gift of the European Economic Community / Action of the World Food Programme / Port Sudan B2 : 100 Ethiopia Action No 630/90 / Ethiopia / 0417600 / Sugar / Gift of the European Economic Community / Action of the World Food Programme / Assab B3 : 1 300 Ethiopia Action No 631 /90 / Ethiopia / 0417600 / Sugar / Gift of the European Economic Community / Action of the World Food Programme / Assab B4 : 1 085 Djibouti Action No 632/90 / Djibouti / 0415800 / Sugar / Gift of the European Economic Community / Action of the World Food Programme / Djibouti B5 : 205 Djibouti Action No 633/90 / Djibouti / 0415800 / Sugar / Gift of the European Economic Community / Action of the World Food Programme / Djibouti No L 277/24 Official Journal of the European Communities 9. 10 . 90 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (oc Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscrÃ ­Ã §3o na embalagem H 523 Hl : 104 Euronaid Chile AcciÃ ³n n ° 677/90 / AzÃ ºcar / 900416 / Santiago de Chile vÃ ­a Valparaiso / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita H2 : 21 Chile AcciÃ ³n n0 678/90 / AzÃ ºcar / 900417 / Antofagasta / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita H3 : 36 Egypt Action No 679/90 / Sugar / 90469 / Alexandria / Gift of the European Economic Community / For free distribution H4 : 72 Egypt Action No 680/90 / Sugar / 92045 / Cairo via Alexandria / Gift of the European Economic Community / For free distribution H5 : 36 Madagascar Action n0 681 /90 / Sucre / 901744 / Fianarantsoa via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite H6 : 16 Madagascar Action n0 682/90 / Sucre / 902029 / Ambatondrazaka via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite H7 : 20 Madagascar Action n ° 683/90 / Sucre / 902030 / Toliary / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite H8 : 40 Burundi Action n ° 684/90 / Sucre / 900220 / Bujumbura via Mombasa / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite H9 : 18 Uganda Action No 685/90 / Sugar / 904602 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution H10 : 20 Uganda Action No 686/90 / Sugar / 904608 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution Hll : 40 Zambia Action No 687/90 / Sugar / 90466 / Lusaka via Dar es Salaam / Gift of the European Economic Community / For free distribution H12 : 100 India Action No 688/90 / Sugar / 902035 / Bombay / Gift of the European Economic Community / For free distribution 9. 10 . 90 Official Journal of the European Communities No L 277/25 DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem I 93 Il : 60 Euronaid Chile AcciÃ ³n n0 689/90 / AzÃ ºcar / 900415 / ConcepciÃ ³n vÃ ­a Talcahuano / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 12 : 15 Chile AcciÃ ³n n0 690/90 / AzÃ ºcar / 900418 / Coquimbo / DonaciÃ ³n de - la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 13 : 18 Bangladesh Action No 691 /90 / Sugar / 902031 / Chittagong / Gift of the European Economic Community / For free distribution K 616 Kl : 18 Euronaid PerÃ º AcciÃ ³n n ° 604/90 / AzÃ ºcar / AATM / 901716 / Arequipa vÃ ­a Matarani / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita K2 : 18 SÃ £o TomÃ © e Principe AcÃ §Ã £o n? 605/90 / AÃ §Ã ºcar / Caritas BÃ ©lgica / 900221 / Porto de SÃ £o TomÃ © / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita K3 : 100 Ethiopia Action No 606/90 / Sugar / Caritas Germany / 900402 / Addis Ababa via Assab / Gift of the European Economic Community / For free distribution K4 : 60 Sudan Action No 607/90 / Sugar / Caritas Italiana / 900613 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution K5 : 20 Sudan Action No 608/90 / Sugar / Caritas Italiana / 900613 / El Obeid via Port Sudan / Gift of the European Economic Community / For free distribution I K6 : 200 Sudan Action No 609/90 / Sugar / 900812 / Port Sudan II K7 : 100 Sudan Action No 610/90 / Sugar / 901106 / Port Sudan I K8 : 100 li Sudan Action No 61 1 /90 / Sugar / 901 107 / Port Sudan